THE THIRTEENTH COURT OF APPEALS

                                      13-12-00504-CV


                            JOHN JAMES HARKINS, ET AL.
                                       v.
                           NORTH SHORE ENERGY, L. L. C.


                                    On Appeal from the
                       267th District Court of Goliad County, Texas
                             Trial Cause No. 10-08-9635-CV


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Each

party shall bear their own costs relating to this appeal.

       We further order this decision certified below for observance.

May 1, 2014